DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the turned part from claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, line 4, recites “a sleeve-shaped main body” which is indefinite because it is unclear what shape constitutes a sleeve-shape.  Sleeves can come in various shapes and sizes thus the metes and bounds of the limitation cannot be determined.
Claim 11, line 2, recites “a toothing system” which is indefinite because it is unclear how the toothing system from claim 11 relates to the at least one positive lock or frictional lock from claim 10 since the toothing system connects the camshaft and the camshaft sleeve to each other in the same fashion as the at least one positive lock or frictional lock.  Are there at least two structural connections that connect the camshaft to the camshaft sleeve?
Claim 14, line 1, recites “a toothing system” which is indefinite because it is unclear how the toothing system from claim 14 relates to the at least one positive lock or frictional lock from claim 10 since the toothing system connects the camshaft and the camshaft sleeve to each other in the same fashion as the at least one positive lock or 
Claim 15, line 2, recites “an internal toothing system” which is indefinite because it is unclear how the internal toothing system from claim 15 relates to the at least one positive lock or frictional lock from claim 10 since the toothing system connects the camshaft and the camshaft sleeve to each other in the same fashion as the at least one positive lock or frictional lock.  Are there at least three structural connections that connect the camshaft to the camshaft sleeve?
Claim 18, line 2, recites “a turned part” which is indefinite because it is unclear if the Applicant is trying to claim a process or if the Applicant is only trying to claim that the part is rotated/turned.  What exactly is the Applicant trying to claim?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-16 and 20, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsuhiko et al. (JP H0932519 A; see provided machine translation).
Regarding claim 10, Katsuhiko et al. discloses a system, comprising:
a camshaft (1) including an end piece (the end where 35 is located), and
a camshaft sleeve (35), the camshaft sleeve including:

a joining region (the portion of 35 that is next to 52 in Figure 18), a bearing region (the part of 35 that is spaced from 1 in Figure 18) and a seat region (the portion of 35 where 37 is located in Figure 18),
wherein the main body and the camshaft are configured such that, in a mounted state, the camshaft is joined in the joining region to the camshaft sleeve (see Figure 18),
wherein the system has, in the bearing region, a clearance (the gap below numeral 35 in Figure 18 and above element 1) between the camshaft and the camshaft sleeve, and the camshaft and the camshaft sleeve are connected to one another in the seat region via at least one positive lock (36, 37) or a frictional lock.
Regarding claim 11, Katsuhiko et al. discloses that the camshaft and the camshaft sleeve are connected to one another via a toothing system (36, 37).
Regarding claim 12, Katsuhiko et al. discloses that the bearing region is arranged axially between the joining region and the seat region (see Figure 18).
Regarding claim 13, Katsuhiko et al. discloses that the main body has, in the bearing region, a cylindrical cavity (the cavity that forms the clearance in Figure 18), a diameter of which is greater than an external diameter of the end piece of the camshaft which is arranged within the bearing region in the mounted state (see Figure 18).
Regarding claim 14, Katsuhiko et al. discloses that the camshaft has a toothing system (36) in a section which is provided for the seat region in the mounted state.

Regarding claim 16, Katsuhiko et al. discloses that the toothing system and the internal toothing system in the seat region having an overlap (see Figure 18).
Regarding claim 20, Katsuhiko et al. discloses a method for assembling the system of claim 10, comprising:
introducing the camshaft end piece into the sleeve-shaped main body (1 fits into 35),
orienting the camshaft by way of the at least one positive lock or the frictional lock in the seat region (1 and 35 orient with each other when 36 and 37 engage with each other), and
joining the camshaft with a distal end (the right end of 35 in Figure 18) of the end piece in the joining region of the sleeve-shaped main body.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Katsuhiko et al. (JP H0932519 A; see provided machine translation) in view of Asbeck et al. (US 2007/0181086 A1).

Asbeck et al. teaches sintering components which are slide onto a camshaft (see Paragraph 0002).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the camshaft sleeve of Katsuhiko et al. to be a sinter-hardened component, as taught by Asbeck et al., for the purpose of providing a material that is resistant to wear and has increased strength of a non-hardened material.
Claims 18 and 19, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Katsuhiko et al. (JP H0932519 A; see provided machine translation) in view of Wedeniwski (US 5,392,566).
Regarding claim 18, Katsuhiko et al. discloses all of the claim limitations, see above, but does not disclose that the camshaft sleeve is joined at least partially onto a turned part.
Wedeniwski teaches a camshaft (40) that is formed via a turning process (40 turns when around 43) thus making the camshaft a turned part.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the camshaft of Katsuhiko et al. to be a turned part, as taught by Wedeniwski, for the purpose of providing a camshaft that is formed through a process that allows for the camshaft to not have any sharp edges in the radial direction thus reducing the chance of damaging the followers.

Wedeniwski teaches a camshaft (40) made of steel (Column 8 / Line 18), and steel is known to a material capable of being hardened.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the camshaft of Katsuhiko et al. to be made of steel, as taught by Wedeniwski, for the purpose of providing a material that is has sufficient strength to withstand the pressures and stresses located in an internal combustion engine.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561.  The examiner can normally be reached on Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM D ROGERS/           Primary Examiner, Art Unit 3656